Citation Nr: 1435537	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had a period of active duty from July 1968 to July 1970.  He also served in the National Guard from January 1984 to February 1989, and while specific periods of active duty for training and inactive duty for training have not been verified, service connection has been established for the residuals of a back injury incurred during a period of National Guard service.

This case came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  When the case was before the Board in in April 2013, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to his diabetes mellitus.  The Board observes that the Veteran was a member of the National Guard from January 1984 to February 1989.  Medical records for his National Guard service were obtained and associated with the claims file; however, development to verify the Veteran's periods of active duty and active duty for training while a member of the National Guard has not been completed.  On remand, this should be done.

The Board remanded this matter in April 2013 for a VA examination.  However, the Board finds that the examination report is not adequate for adjudication purposes.  Review of the report shows that the examiner failed to note elevated blood pressure readings during the Veteran's period of time serving with the National Guard.  Specifically, in May 1987, the Veteran's blood pressure readings were 160/100 and 160/102.  Further, the report of the November 1988 National Guard separation examination indicates a diagnosis of systolic hypertension.  The examiner specifically stated that no recorded evidence of elevated blood pressure readings was available on National Guard treatment records and the examiner relied on this erroneous finding in the rationale for the opinions.  

Additionally, the examiner stated that the Veteran's hypertension has not been aggravated by his diabetes because his diabetes has not caused renal involvement.  The examiner did not explain the significance of this finding and its relationship to hypertension.  Accordingly, the rationale is inadequate for adjudication purposes.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any outstanding medical records pertinent to the claim, to include any more recent VA treatment records.

2.  Undertake all indicated development to verify the Veteran's periods of active duty and active duty for training while a member of the National Guard.  

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  In addition, the examiner should be informed of the Veteran's dates of active duty and active duty for training.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension originated or permanently increased in severity during a period of active duty or active duty for training.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the hypertension was caused or permanently worsened by the Veteran's diabetes mellitus, type II.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Then return the case to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



